DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 08 March 2022.
Claims 7 and 15 are cancelled.
Claims 1, 10 and 18 are amended.
Claims 1-6, 8-14 and 16-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive.
Claim Rejections – 35 U.S.C. 103
Applicant argues that a combination with Johnson does not teach that the contact information for said customer mobile device “…is initiated by and provided via a device to device communication between said customer’s mobile device and said store’s customer credit application computer.” (applicant’s ANY user transaction request, the user may be first required to initiate an ATM session with the automated teller machine such that the user is able to process financial transaction. In some embodiments, initiating an ATM session with the user at the ATM may further comprise first authenticating the user identity…In some embodiments the user input or authentication credentials may be received from a user interface device (e.g. the mobile computing device 500) via an established network connection as opposed to being through an interface device integrated with the automated teller machine” (emphasis added by Examiner) Johnson teaches that the user may be first required to initiate an ATM session (i.e. initiating an application when viewed in combination) via an established network connection through the user’s mobile device (i.e. provided via a device-to-device communication). Therefore, Johnson renders obvious the claimed amendment.

Claim Interpretation
Examiner acknowledges Applicant’s explicit definition of the term “animated digital watermark”. “The term “animated digital watermark”, as used herein, is any visually perceptible image that is dynamically moving or animated that facilitates in ensuring that mobile payment card is authentic (or not fraudulent).” (specification at paragraph [00167]). Examiner further notes that although the term is explicitly defined, the phrase “…that facilitates in ensuring that mobile payment card is authentic (or not fraudulent)” represents an intended use of the animated digital watermark and may be afforded no patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-14, and 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, and 18 recite in part, “…wherein said contact information for said customer's mobile device is initiated by 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 18 recite in part, “…wherein said contact information for said customer's mobile device is initiated by 
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltnow et al. (US 2018/0053252 A1 hereinafter Koltnow) in view of Walz (US 2016/0189152 A1 hereinafter Walz) and further in view of Johnson et al. (US 2016/0098700 A1 hereinafter Johnson).
Claim 1
A computer-implemented method comprising:
receiving, at a store’s customer credit application computer, an application for a new account, the application comprising a contact information for a customer’s mobile device and applicant information about said customer, wherein said contact information for said customer’s mobile device is initiated by and provided via a device-to-device communication between said customer’s mobile device and said store’s customer credit application computer; (Koltnow discloses an incentive offer for a credit account and application located at a computer in the retail store. See at least paragraph [0027]. Koltnow discloses utilizing beacons and short-range communication technology to communicate with the user’s mobile device. See at least paragraph [0091]. Koltnow discloses offer acceptance including providing a mobile ID including phone number. See at least paragraphs [0030]-[0031]. Koltnow discloses an incentive offer for a credit account and application located at a computer in the retail store. See at least paragraph [0027]. See the combination below.)
providing, from the store’s customer credit application computer, the contact information for the customer’s mobile device to a verification system to authenticate the customer’s mobile device; (Koltnow discloses offer acceptance including providing a mobile ID including phone number. See at least paragraphs [0030]-[0031].)
providing, from a credit account provider, a text to the customer’s mobile device, the text causing the customer’s mobile device to be subjected to a second authentication; (Koltnow discloses providing a text to the customer’s mobile device that causes a second authentication. See at least paragraph [0063] and Fig. 3A.)
receiving, at the customer’s mobile device, a message that includes a download link for a digital pass, said digital pass comprises: and (Koltnow discloses sending a download link for a digital pass. See at least paragraph [0076] and Fig. 3A item 330 (the hyperlink on the term “Yes”))
a scannable code; and (Koltnow discloses the digital credit account identifier received at the mobile device may be a QR code, bar code digital image of a credit card, or other type of identifier for providing credit account information digitally to a POS. See at least paragraph [0083].)
an animated digital watermark to be presented on a display of said customer’s mobile device when said digital pass is utilized, wherein a touch of said animated digital watermark on said display causes a visual message to be displayed on said display, said visual message to provide evidence that said digital pass on said display is not a fraudulent captured video of said digital pass of said display; (See the combination with Walz below.)
utilizing the download link to receive the digital pass at a mobile wallet of the customer’s mobile device. (Koltnow discloses utilizing the download link to receive the digital pass. See at least paragraph [0083] and Fig. 3A.)


It would be obvious to include an animated digital watermark that displays a visual message when touched in Koltnow’s digital pass because Walz additionally teaches the motivation that this animated digital watermark and message can be used by the merchant to determine that the mobile payment card is authentic. See at least paragraph [0062].
Although Koltnow does disclose providing contact information to a retail store computer and does disclose 
	It would be obvious to implement providing contact information via a device-to-device communication because Johnson additionally teaches the motivation that this provides privacy to the user using the ATM. See at least paragraph [0103].
Also, using device-to-device communication to receive user information as taught by Johnson with the system of Koltnow is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
The computer-implemented method of Claim 1, further comprising:
receiving said applicant information about said customer from said customer, wherein said information is received via said customer entering said information via said customer’s mobile device. (Koltnow discloses receiving the information from 

Claim 3
The computer-implemented method of Claim 1, further comprising:
receiving said applicant information about said customer from a device-to-device interaction between the store’s customer credit application computer and the customer’s mobile device. (Koltnow discloses receiving information for the application via beacon between the user device and beacon. See at least paragraph [0088]. Koltnow discloses an incentive offer for a credit account and application located at a computer in the retail store. See at least paragraph [0027].)

Claim 4
The computer-implemented method of Claim 1, further comprising:
receiving said applicant information about said customer from a customer specific information engine using a device identifier or a user identifier. (Koltnow discloses utilizing device ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)

Claim 5
The computer-implemented method of Claim 1, further comprising:
providing a telephone number of the customer’s mobile device as the contact information for the customer’s mobile device. (Koltnow discloses contact information may be the customer’s phone number. See at least paragraph [0031].)

Claim 6
The computer-implemented method of Claim 1, further comprising:
receiving a device identifier for the customer’s mobile device; and determining from the device identifier via a customer specific information engine, the contact information for the customer’s mobile device. (Koltnow discloses utilizing device ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035]. Koltnow discloses obtained information including phone numbers. See at least paragraph [0043].)

Claim 8
The computer-implemented method of Claim 1, further comprising:
including a second authentication link in the text to the customer’s mobile device; and (Koltnow discloses providing a 
selecting the second authentication link causes the customer’s mobile device to access a customer specific information engine that performs the second authentication of the customer’s mobile device. (Koltnow discloses providing a text to the customer’s mobile device that causes a second authentication. See at least paragraph [0063] and Fig. 3A. Koltnow discloses utilizing device ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)

Claim 9
The computer-implemented method of Claim 1, further comprising:
after receiving the download link, using a device-to-device communication between the customer’s mobile device and the store’s customer credit application computer to receive the digital pass at said mobile wallet of the customer’s mobile device. (Koltnow discloses utilizing beacons and short-range communication technology to communicate with the user’s mobile device. See at least paragraph [0091]. Koltnow discloses an incentive offer for a credit account and application located at a computer in the retail store. See at least paragraph [0027].)

	Although Koltnow does disclose providing a download link to receive the digital pass, they might not explicitly disclose using a device-to-device communication between the customer’s mobile device and the store’s computer to receive the digital pass. Johnson discloses processing a request to communicate information associated with an ATM session to the user via device-to-device communication. See at least paragraphs [0109] and [0112].
	It would be obvious to implement providing the digital pass via a device-to-device communication because Johnson additionally teaches the motivation that this provides privacy to the user using the ATM. See at least paragraph [0103].
Also, using device-to-device communication to transmit session related information as taught by Johnson with the system of Koltnow is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising: (Koltnow discloses using non-transitory computer-readable media for implementing their technology. See at least paragraph [0095].)
The remainder of Claim 10 is substantially similar to claim 1 and is therefore rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to claim 2 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to claim 3 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to claim 4 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to claim 6 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to claim 8 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to claim 9 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to claim 10 and is therefore rejected using similar reasoning.

Claim 19
The non-transitory computer-readable medium of Claim 18, where the instructions further comprising:
one or more instructions which, when executed by one or more processors of a customer specific information engine, cause the one or more processors to: 
utilize a device ID to perform a proprietary database search for authentication information for the customer’s mobile device; (Koltnow discloses utilizing device ID and/or user ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)
utilize a user ID to perform the proprietary database search for authentication information for the customer’s mobile device; or (Koltnow discloses utilizing device ID and/or user ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)
utilize the device ID and the user ID to perform the proprietary database search for authentication information for the customer’s mobile device. (Koltnow discloses utilizing device ID and/or user ID in a user specific information engine to obtain user specific information useable for credit application. See at least paragraph [0035].)

Claim 20
The non-transitory computer-readable medium of Claim 19, where the one or more instructions further cause the one or more processors of the customer specific information engine to:
utilize a confidence factor threshold to authenticate said customer’s mobile device, such that only authentication information about the customer’s mobile device that is above said confidence factor threshold is utilized to authenticate the customer’s mobile device. (Koltnow discloses using a confidence factor threshold to authenticate the customer. See at least paragraphs [0041] and [0070].)




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walz et al. (US 2016/0155191 A1) discloses a method for applying for a credit card account on a mobile device.
West et al. (US 2015/0262291 A1) discloses a method for applying and buying with a co-branded virtual card.
Vokes et al. (US 2018/0300724 A1) discloses a method for provisioning payment credentials to a user device at a kiosk device.
Everett et al. (US 2018/0287790 A1) disclose usage of 2-factor authentication in accessing digital value tokens.
Smith et al. (US 2017/0317997 A!) discloses the usage of multi-factor authentication when using digital entities.
Thanh (“Security issues in Mobile eCommerce”) discloses improved mobile user security during ecommerce transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691